Name: Decision No 1351/2008/EC of the European Parliament and of the Council of 16 December 2008 establishing a multiannual Community programme on protecting children using the Internet and other communication technologies (Text with EEA relevance)
 Type: Decision
 Subject Matter: communications;  European construction;  politics and public safety;  social affairs
 Date Published: 2008-12-24

 24.12.2008 EN Official Journal of the European Union L 348/118 DECISION No 1351/2008/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 16 December 2008 establishing a multiannual Community programme on protecting children using the Internet and other communication technologies (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 153 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) The use of the Internet and other communication technologies such as mobile phones continues to grow considerably in the European Union and offers all citizens great opportunities for, inter alia, participation, interactivity and creativity. However, risks to children and abuse of these technologies continue to exist and, as a result of changing technologies and societal behaviours, new risks and abuses continue to emerge. Measures should be adopted at EU level in order to protect the physical, mental and moral integrity of children, which might be impaired by their accessing inappropriate content. Moreover, in order to encourage citizens to exploit the opportunities and enjoy the positive benefits offered by the Internet and other communication technologies, measures promoting their safer use are also needed. (2) The Commission Communication i2010  A European Information Society for growth and employment (COM(2005)0229), developing the Lisbon strategy, seeks to ensure coherence across the Commission's information society and media policies in order to reinforce the significant contribution of information and communication technologies to the performance of the economies of Member States. One of its objectives is the creation of a Single European Information Space offering affordable and secure high bandwidth communications, rich and diverse content, and digital services. (3) The Community legislative framework addressing the challenges of digital content in the Information Society includes provisions on the protection of minors (3), the protection of privacy (4) and the liability of intermediary service providers (5). Council Framework Decision 2004/68/JHA of 22 December 2003 on combating the sexual exploitation of children and child pornography (6) sets out minimum requirements for Member States in the definition of offences and appropriate penalties. Recommendation 2006/952/EC of the European Parliament and of the Council of 20 December 2006 on the protection of minors and human dignity and on the right of reply in relation to the competitiveness of the European audiovisual and on-line information services industry (7) builds on Council Recommendation 98/560/EC of 24 September 1998 on the development of the competitiveness of the European audiovisual and information services industry by promoting national frameworks aimed at achieving a comparable and effective level of protection of minors and human dignity (8), by setting out guidelines for the development of national self-regulation, and extending its scope to include media literacy, cooperation and the sharing of experience and best practices between regulatory, self-regulatory, and co-regulatory bodies and measures to combat discrimination in all media. (4) There will be a continued need for action in the areas of content potentially harmful to children, particularly pornographic material, and of illegal content, particularly child abuse material. Likewise, action continues to be necessary to prevent children becoming victims of harmful and illegal conduct leading to physical and psychological harm, and being enticed to imitate such conduct causing harm to themselves and others. Particular efforts should be made to explore solutions to prevent an adult from making proposals, through information and communication technologies, to meet a child with the intention of committing sexual abuse or other sexual offences. At the same time, special attention should be given to the peer support system. (5) Action should also be aimed at preventing children from being victimised by threats, harassment and humiliation via the Internet and/or interactive digital technologies, including mobile phones. (6) Decision No 276/1999/EC of the European Parliament and of the Council of 25 January 1999 adopting a Multiannual Community Action Plan on promoting safer use of the Internet and new online technologies by combating illegal and harmful content primarily in the area of the protection of children and minors (9) (the Safer Internet Action Plan 1998-2004) and Decision No 854/2005/EC of the European Parliament and of the Council of 11 May 2005 establishing a multiannual Community Programme on promoting safer use of the Internet and new online technologies (10) (the Safer Internet plus programme 2005-2008) have provided Community financing which, as demonstrated by the programme evaluations submitted to the European Parliament, the Council and the Committee of the Regions (COM(2001)0690, COM(2003)0653 and COM(2006)0663), has successfully encouraged a variety of initiatives and has provided European added value. (7) In addition to the findings of the evaluations of the predecessor programmes, a series of Eurobarometer surveys and a public consultation have clearly identified the need to maintain the activities on reporting illegal content and on awareness-raising in the Member States. (8) The programme established by this Decision should, inter alia, be aimed at creating educational packages for parents, carers, teachers and educators. (9) Evolving technologies, changes in the way the Internet and other communication technologies are used by adults and children, and shifts in societal behaviours are leading to new risks for children. The knowledge base that can be used for designing efficient actions needs to be strengthened in order to better understand these changes. Several measures and actions should be combined in a multi-faceted and complementary way; this should include, for example, taking measures to promote a safe and responsible use of the Internet, further developing supporting technologies, promoting best practices for codes of conduct embodying generally agreed standards of behaviour and cooperating with industry on the agreed objectives of those codes. (10) The programme should further support measures to encourage positive content for children. (11) The changing media landscape, resulting from new technologies and media innovation, makes it necessary to teach children, as well as parents, carers, teachers and educators, to use on-line information services safely and effectively. (12) Efforts should be made to protect children through the development of, for example, effective age verification systems and voluntary certification labels. (13) International cooperation is essential given the global nature of the problem. Illegal content may be produced in one country, hosted in a second, but accessed and downloaded worldwide. International cooperation, which has been stimulated through the Community networking structures, should be reinforced in order to better protect children against cross-border risks involving third countries. An exchange of best practices between European organisations and those in other parts of the world could be mutually advantageous. (14) All the Member States have ratified the 20 November 1989 UN Convention on the Rights of the Child, pursuant to which signatory States are required to adopt any national, bilateral and multilateral measure needed to prevent any form of child exploitation, and to adopt any legislative, administrative and other measure necessary for the purpose of upholding the rights recognised under that Convention, where appropriate by means of international cooperation. (15) The measures that the Commission is empowered to adopt under the implementing powers conferred on it by this Decision are essentially management measures relating to the implementation of a programme with substantial budgetary implications within the meaning of Article 2(a) of Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (11). Such measures should therefore be adopted in accordance with the management procedure provided for in Article 4 of that Decision. (16) The Commission should ensure complementarity and synergy with related Community initiatives and programmes. (17) This Decision lays down a financial envelope for the implementation of the Programme constituting the prime reference for the budgetary authority during the annual budgetary procedure, within the meaning of point 37 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (12). (18) Since the objectives of this Decision cannot be sufficiently achieved by the Member States given the transnational character of the issues at stake and can therefore, by reason of the European scope and effects of the actions, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary in order to achieve those objectives. (19) This Decision respects the fundamental rights and observes the principles reflected in the Charter of Fundamental Rights of the European Union, in particular Article 3(1) and Articles 7, 8 and 24 thereof, HAVE DECIDED AS FOLLOWS: Article 1 Objective of the programme 1. This Decision establishes a Community programme to promote safer use of the Internet and other communication technologies, particularly for children, and to fight against illegal content and harmful conduct online. The programme shall be known as the Safer Internet programme (the Programme). 2. The following action lines shall be addressed: (a) ensuring public awareness; (b) fighting against illegal content and harmful conduct online; (c) promoting a safer online environment; (d) establishing a knowledge base. The activities to be carried out under these action lines are set out in Annex I. The Programme shall be implemented in accordance with Annex III. 3. For the purpose of this Decision children means persons under 18 years of age, unless the relevant national law confers on them, under certain conditions, full legal capacity under that age. Article 2 Participation 1. Participation in the Programme shall be open to legal entities established in: (a) the Member States; (b) European Free Trade Association (EFTA) countries which are members of the European Economic Area (EEA), in accordance with the conditions laid down in the EEA Agreement; (c) accession countries and candidate countries benefiting from a pre-accession strategy, in accordance with the general principles and general terms and conditions for the participation of those countries in Community programmes established in the respective Framework Agreements and Association Council Decisions; (d) countries of the Western Balkans and the European neighbourhood, in accordance with the provisions to be determined with those countries following the establishment of Framework Agreements concerning their participation in Community programmes; (e) a third country being a party to an international agreement with the Community, under the terms or on the basis of which it makes a financial contribution to the Programme. 2. The Programme shall also be open to international organisations and legal entities established in third countries other than those mentioned in points (b) to (e) of paragraph 1 under the conditions set out in Annex III. Article 3 Competences of the Commission 1. The Commission shall be responsible for the implementation of the Programme. 2. The Commission shall prepare annual work programmes on the basis of this Decision. 3. In implementing the Programme, the Commission shall, in close cooperation with the Member States, ensure general consistency and complementarity with other relevant Community policies, programmes and actions. 4. The Commission shall act in accordance with the procedure referred to in Article 4(2) for the purposes of: (a) adopting and modifying the annual work programmes, including determining the priority areas for international cooperation; (b) assessing the projects proposed following calls for proposals for Community funding where the estimated Community contribution is equal to, or more than, EUR 500 000; (c) implementing measures for evaluating the Programme. 5. The Commission shall inform the committee referred to in Article 4 of progress in the implementation of the Programme. In particular, the Commission shall inform that committee immediately about all selection decisions taken on matters falling outside of the scope of paragraph 4 of this Article. Article 4 Committee 1. The Commission shall be assisted by a committee. 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months. Article 5 Monitoring and evaluation 1. In order to ensure that Community aid is used efficiently, the Commission shall ensure that actions under this Decision are subject to prior appraisal, follow-up and subsequent evaluation. 2. The Commission shall monitor the implementation of projects under the Programme. 3. The Commission shall evaluate the manner in which the projects have been carried out and their impact in order to assess whether the original objectives have been achieved. 4. The Commission shall, by 24 June 2011, report to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions, on the implementation of the action lines referred to in Article 1(2). 5. The Commission shall submit a final evaluation report at the end of the Programme. Article 6 Financial provisions 1. The Programme shall cover a period of five years from 1 January 2009. 2. The financial envelope for the implementation of the Programme for the period from 1 January 2009 to 31 December 2013 shall be EUR 55 000 000. 3. The annual appropriations for the period from 2009 to 2013 shall be authorised by the budgetary authority within the limits of the financial framework. 4. An indicative breakdown of expenditure is set out in Annex II. Article 7 Entry into force This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Strasbourg, 16 December 2008. For the European Parliament The President H.-G. PÃ TTERING For the Council The President B. LE MAIRE (1) OJ C 224, 30.8.2008, p. 61. (2) Opinion of the European Parliament of 22 October 2008 (not yet published in the Official Journal) and Council Decision of 9 December 2008. (3) Directive 2007/65/EC of the European Parliament and of the Council of 11 December 2007 amending Council Directive 89/552/EEC on the coordination of certain provisions laid down by law, regulation or administrative action in Member States concerning the pursuit of television broadcasting activities (OJ L 332, 18.12.2007, p. 27). (4) Directive 2002/58/EC of the European Parliament and of the Council of 12 July 2002 concerning the processing of personal data and the protection of privacy in the electronic communications sector (Directive on privacy and electronic communications) (OJ L 201, 31.7.2002, p. 37). (5) Directive 2000/31/EC of the European Parliament and of the Council of 8 June 2000 on certain legal aspects of information society services, in particular electronic commerce, in the Internal Market (Directive on electronic commerce) (OJ L 178, 17.7.2000, p. 1). (6) OJ L 13, 20.1.2004, p. 44. (7) OJ L 378, 27.12.2006, p. 72. (8) OJ L 270, 7.10.1998, p. 48. (9) OJ L 33, 6.2.1999, p. 1. (10) OJ L 149, 11.6.2005, p. 1. (11) OJ L 184, 17.7.1999, p. 23. (12) OJ C 139, 14.6.2006, p. 1. ANNEX I ACTIONS Introduction The objective of the Programme is to promote safer use of the Internet and other communication technologies (online technologies), to educate users, particularly children, parents, carers, teachers and educators in this regard and to fight against illegal content and harmful conduct online. To achieve this objective, the Programme will focus on practical help for the end-user, particularly children, parents, carers, teachers and educators, by encouraging multi-stakeholder partnerships. The Programme has the overall aim to promote safer use of online technologies, especially by children, promote the development of a safe online environment, reduce the amount of illegal content disseminated online, tackle potentially harmful conduct online (including the psychological manipulation of children with a view to sexual abuse and grooming, which is the process by which an adult befriends a child with the intention of committing sexual abuse, electronic harassment and electronic files showing physical and/or psychological aggression) and ensure public awareness of online risks and precautions, as well as to develop pedagogical tools on the basis of sound practices. In order to ensure a coherent approach to risks, where content and services may be accessed and used both online and offline, such as in the case of video games, the Programme may address both types of access and use. The Programme will be implemented through four general action lines: (1) Ensuring public awareness The activities will aim to increase public awareness, in particular among children, parents, carers, teachers and educators, about opportunities and risks related to the use of online technologies, and means of staying safe online. They will also address the opportunities and risks of services using new distribution platforms, such as audiovisual services using mobile phone networks. Where appropriate, information packs will be made available in multilingual versions. The main planned actions are: 1. Raising public awareness and disseminating information on safer use of online technologies. Activities will promote public awareness in a coordinated way across the European Union, by conveying a positive message about the opportunities for a wider and more intensive use of information and communication technology, while providing adequate information about risks and ways to deal with them. Actions will be encouraged so as to enable children to make responsible use of on-line technologies, in particular through media literacy or media education programmes. Activities will encourage cost-effective means of distributing awareness information to a large number of users, for instance, through cooperation with mass media, through the online distribution of user-generated content and through the educational system. Methods of distribution and presentation of messages will be adapted to the various target groups (different age groups of children and their parents, carers, teachers and educators). 2. Providing contact points where parents and children can receive answers to questions about how to stay safe online, including advice on how to deal with both grooming and cyber-bullying. Activities will be aimed at empowering users to make informed and responsible choices by providing them with advice on relevant information and precautions to be taken to remain safe online. 3. Encouraging the enhancement of efficient and cost-effective awareness-raising methods and tools. Actions will be aimed at improving relevant awareness-raising methods and tools so that they are more efficient and cost-effective over the long-term. 4. Ensuring the exchange of best practices and cross-border cooperation at EU level. Actions will be taken to ensure effective EU cross-border cooperation and effective exchange of best practices, tools, methods, experience and information. 5. Ensuring exchange of best practices and cooperation at international level. Actions will aim to promote cooperation and exchange of best practices, tools, methods, experience and information at international level in order to encourage common approaches and methods of work and improve and enhance the effectiveness, cost-efficiency and the range of global initiatives. (2) Fighting against illegal content and harmful conduct online The activities will aim to reduce the amount of illegal content circulated online and deal adequately with harmful conduct online, with particular focus on online distribution of child sexual abuse material, grooming and cyber-bullying. The main planned actions are: 1. Providing the public with, and promoting the existence of, contact points and hotlines for reporting online illegal content and harmful conduct. Activities will ensure that these contact points are effective and visible to the public, that they liaise closely with other actors at national level (in particular with police units specialised in cyber crime), and that they cooperate at EU level to deal with cross-border issues and to exchange best practices. These contact points will also provide the public with the necessary information on how to report illegal content and assess the content of on-line information services which could harm the physical, mental or moral integrity of children. 2. Tackling harmful conduct online, in particular grooming and cyber-bullying. Activities will aim to tackle online grooming and cyber-bullying. Actions will deal with technical, psychological and sociological issues relating to these issues and will promote cooperation and coordination between stakeholders. 3. Stimulating the application of technical solutions for dealing adequately with illegal content and harmful conduct online and informing end-users as to how this technology might be applied. Activities will encourage the design, development or adaptation and/or promotion of effective technological tools to deal adequately with illegal content and to fight against harmful conduct online, in particular those tools made available free of charge for easy general use by stakeholders, and will also encourage the promotion by service operators of safe, responsible use of connections in order to protect children against illegal and harmful activities. Stakeholders will be informed of the availability of this technology and its proper use. Consideration could be given, inter alia,to the following measures: (a) adopting a quality label for service providers, so that users can easily check whether or not a given provider subscribes to a code of conduct; (b) the use by end-users of filters which would prevent information which could harm children's physical, mental or moral integrity from passing through online technologies; (c) supporting and promoting measures to encourage positive content for children; (d) aiming to explore the effectiveness of tools developed in cooperation with the Internet industry that enable law enforcement agencies to track down online criminals. 4. Promoting cooperation and exchange of information, experience and best practices between stakeholders at national and EU level. Activities will aim to improve coordination between, and encourage the participation and engagement of, stakeholders involved in countering the distribution of illegal content and harmful conduct online. In particular, activities will encourage the international sharing of expertise and pooling of ideas between governments, law enforcement agencies, hotlines, banking/financial/credit card institutions, child abuse counselling centres, child welfare organisations and the Internet industry. 5. Enhancing cooperation, exchange of information and experience in fighting online illegal content and harmful conduct at international level. Activities will aim to improve cooperation with third countries, harmonise approaches in dealing with illegal content and harmful conduct online at international level and encourage the development of coordinating links between the Member States' databases relating to child abuse, and also common approaches and methods of work. In particular, activities will be aimed at establishing close cooperation between national authorities, police and contact points. Actions will be taken to build a common EU database collecting information on child abuse and to ensure its connection with Europol. 6. Engaging domain name registries where they are not yet engaged and strengthening existing cooperation. Taking account of national legislation, activities will aim to complement the existing actions by improving cooperation with domain name registries in Member States, and encouraging positive relationships with registries outside the EU to enable earlier detection of potentially illegal content and minimise the longevity of websites known to offer child sexual abuse content. (3) Promoting a safer online environment The activities will aim to bring together stakeholders so as to promote a safer online environment and protect children from harmful content. The main planned actions are: 1. Enhancing cooperation, exchange of information, experience and best practices between stakeholders. Activities will aim to improve cooperation, harmonise approaches in creating a safer online environment for children and enable the exchange of best practices and working methods. Actions will aim to provide stakeholders with an open platform to discuss issues linked to promoting a safer online environment and ways of protecting children from potentially harmful content across different platforms. 2. Encouraging stakeholders to develop and implement adequate systems of self- and co-regulation. Actions will encourage the creation and implementation of self- and co-regulatory initiatives and encourage stakeholders to take account of child safety when developing new technologies and services. 3. Encouraging and assisting providers to develop labelling. Actions will aim at encouraging and assisting Internet service providers to develop, as a tool of self regulation, child safe labelling for web pages. These actions may include, inter alia, exploring the possibility of setting up a system of common descriptive symbols or warning messages indicating the age category and/or those aspects of the content which have led to a certain age recommendation, which would help users to be more aware of potentially harmful online content. 4. Stimulating the involvement of children in creating a safer online environment. Actions will aim to involve children, ensuring equal participation of girls and boys, with the aim of better understanding their views and experiences concerning the use of online technologies and, with the support of specialists, of promoting a safer online environment for children. This involvement shall be regularly exercised within the framework of activities such as the European Forum on the Rights of the Child, the Safer Internet Forum and others. 5. Increasing information about adequate tools for dealing with harmful content online. Activities will aim to increase information, particularly for parents, carers, teachers and educators, about the performance and effectiveness of tools, such as filtering systems, for dealing with potentially harmful content online and to equip all users regularly with simple educational information, instruments and applications adequately supporting them in dealing with harmful content across different platforms. 6. Ensuring compatibility between the approach taken in the European Union and internationally. Activities will promote cooperation and exchange of information, experience and best practices between stakeholders at EU level and internationally. (4) Establishing a knowledge base The activities will aim to establish a knowledge base for dealing adequately with existing and emerging uses of the online environment and relevant risks and consequences, with a view to designing adequate actions aimed at ensuring online safety for all users. The contents of this knowledge base will be shared with stakeholders and disseminated across Member States. The main planned actions are: 1. Encouraging a coordinated approach to investigations in relevant fields. Actions will aim to bring together scientists and experts engaged in the field of child safety online at EU level, stimulate international cooperation and coordination, and establish updated overviews of existing and emerging research. 2. Providing updated information on children's use of online technologies. Actions will be taken to generate updated information concerning children's use of online technologies and the way they and their parents, carers, teachers and educators deal with both opportunities and risks. The actions will comprise quantitative and qualitative aspects. Actions will also aim to increase the knowledge of children's own strategies for dealing with risks in the online environment, and assess their effectiveness. 3. Analysing statistics and trends from different Member States. Actions will be taken to analyse statistics and trends from different Member States with the aim of allowing law enforcement agencies and relevant authorities from Member States to reduce the duplication of existing efforts and maximise the use of current and future resources. 4. Promoting investigation of the online victimisation of children. Actions, incorporating a gender-sensitive approach, will aim to investigate technical, psychological and sociological issues related to the victimisation of children in the online environment, including cyber-bullying, grooming, issues relating to online child sexual abuse material and emerging forms of conduct that put children at risk of harm. 5. Promoting investigation of efficient ways to improve the safe use of online technologies. Actions may include investigations and trials of awareness-raising methods and tools, successful co- and self-regulatory schemes, the effectiveness of different technical and non-technical solutions, as well as other relevant issues. 6. Increasing knowledge of the effects of the use of current and emerging technologies on children. Actions, incorporating a gender-sensitive approach, will aim to better understand the psychological, behavioural and sociological effects of online technologies on children, ranging from the effect of exposure to harmful content and conduct, to grooming and cyber-bullying across different platforms, from computers and mobile phones to game consoles and other emerging technologies. ANNEX II INDICATIVE BREAKDOWN OF EXPENDITURE (1) Ensuring public awareness 48 % (2) Fighting against illegal content and harmful conduct online 34 % (3) Promoting a safer online environment 10 % (4) Establishing a knowledge base 8 % ANNEX III METHODS OF PROGRAMME IMPLEMENTATION (1) The Commission will implement the Programme in accordance with the technical content specified in Annex I. (2) The Programme will be implemented through actions comprising: A. Shared-cost actions 1. Pilot projects and best practice actions; ad hoc projects in areas relevant to the Programme, including projects demonstrating best practice or involving innovative uses of existing technology. 2. Networks and national actions bringing together a variety of stakeholders to ensure action throughout Europe and to facilitate coordination activities and transfer of knowledge. 3. Europe-wide investigation carried out on a comparable basis on the use of online technologies, the resulting risks for children, and the effects of harmful practices on children, and behavioural and psychological aspects with emphasis on child sexual abuse related to the use of online technologies, investigation on upcoming risk situations due to transforming behaviours or technological developments, etc. 4. Technology deployment projects. B. Accompanying measures Accompanying measures will contribute to the implementation of the Programme or the preparation of future activities. 1. Benchmarking and opinion surveys to produce reliable data on safer use of online technologies for all Member States collected through comparable methodologies. 2. Technical assessment of technologies such as filtering which are designed to promote safer use of the Internet and new online technologies. 3. Studies in support of the Programme and its actions. 4. Exchange of information through conferences, seminars, workshops or other meetings and the management of clustered activities. 5. Dissemination, information and communication activities. (3) In pursuance of Article 2(2), international organisations and legal entities established in third countries may take part in shared-cost actions, with or without Community funding, under the following conditions: (a) the action must fall under a priority for international cooperation as defined in the annual work programmes. These priorities may be defined by thematic area of activity, by geographic criteria or both; (b) the annual work programmes may define further criteria and conditions which must be satisfied by international organisations and legal entities established in third countries in order to receive Community funding.